UNITED STATES BANKRUPTCY COURT
WESTERN DISTRICT OF NEW YORK

                                                            )
IN RE:                                                      )   Chapter 11
                                                            )
ROCHESTER DRUG CO-OPERATIVE, INC.,                          )   Case No.20-20230 (PRW)
                                                            )
                                Debtor.                     )
                                                            )

                                  CERTIFICATE OF SERVICE

STATE OF CALIFORNIA   )
                      )
COUNTY OF LOS ANGELES )


         I, Nancy H. Brown, am over the age of eighteen years, am employed by Pachulski

Stang Ziehl & Jones LLP. I am not a party to the within action; my business address is

10100 Santa Monica Blvd., 13th Fl., Los Angeles, CA 90067.

         On April 28, 2021, I caused to be served a true and correct copy of THIRD AND

FINAL FEE APPLICATION OF PACHULSKI STANG ZIEHL & JONES LLP FOR

COMPENSATION FOR SERVICES RENDERED AND REIMBURSEMENT OF

EXPENSES INCURRED AS COUNSEL TO THE OFFICIAL COMMITTEE OF

UNSECURED CREDITORS OF THE DEBTOR FOR THE PERIOD APRIL 9, 2020

THROUGH MARCH 19, 2021 via the Court’s ECF system.

         I declare under penalty of perjury, under the laws of the State of California and the

United States of America that the foregoing is true and correct.

         Executed this 28th day of April, 2021 at Los Angeles, California.


                                                       /s/ Nancy H. Brown
                                                       Nancy H. Brown




DOCS_LA:337589.1 75015/003
 Case 2-20-20230-PRW, Doc 1330-9, Filed 04/28/21, Entered 04/28/21 15:26:41,
                  Description: Certificate of Service , Page 1 of 1
